DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
FIG. 1-3 are directed towards a cooking appliance with a multi-level valve system comprising a variable electromechanical valve.
FIG. 4 is directed towards a cooking appliance with a multi-level valve system comprising first and second on/off valves and a bypass flow line.
FIG. 5 is directed towards a cooking appliance with a multi-level valve system comprising a multi-position diverter valve.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Specifically, species I has an electromechanical valve in combination with a housing, a gas burner, and a controller; species II has first and second on/off valves with a bypass line in combination with a housing, a gas burner, and a controller; and, species III has a multi-position diverter valve in combination with a housing, a gas burner, and a controller. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 20 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
During a telephone conversation with Scott Stinebruner on May 19, 2022 at approximately 10:00 am, a provisional election was made with traverse to prosecute the invention of species II, claims 1, 8-20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 2-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
After completing the search and considering all the prior art found, the Examiner has reconsidered the requirement for restriction and the restriction has been withdrawn. Consequently, all of the disclosed species have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
140 in FIG. 5
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities: 
In re claim 10, “controlling the multi-level valve system to operate the gas burner at third output power level…” should probably read “controlling the multi-level valve system to operate the gas burner at a third output power level…”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maughan (US 6216683) in view of Cadima et al. (US 9546790). 
In re claim 1, Maughan discloses a cooking appliance (FIG. 1: 10), comprising: 
a housing (housing of 10) including an oven cavity (cavity formed by 20); 
a gas burner (34 and 32) positioned to generate heat within the oven cavity (Column 2, lines 37-39); 
a multi-level valve system (FIG. 2: 44 and 46) configured to couple the gas burner to a gas supply (56 and 58) …
a controller (55) in communication with the multi-level valve system (Column 3, lines 22-24; Column 5, lines 32-34) …
Maughan lacks:
a multi-level valve system configured … to regulate an output power level of the gas burner between a maximum output power level and at least one reduced output power level; and 
… the controller configured to, during an oven warm-up operation, control the multi-level valve system to operate the gas burner at the reduced output power level for at least a portion of the oven warm-up operation.
Cadima teaches an analogous valve (FIG. 5: 124) for a cooking appliance (FIG. 4: 100) configured to couple a gas burner (FIG. 5: 126) to a gas supply (F) and controlled by a controller (FIG. 4: 148). The valve configured to regulate an output power level of the gas burner between a maximum output power level and at least one reduced output power level (Column 5, lines 32-48) and the controller configured to, during an oven warm-up operation (FIG. 7: between 0 and T2), control the valve to operate the gas burner at the reduced output power level for at least a portion of the oven warm-up operation (Column 4, lines 7-21; FIG. 7: the controller places the valve at a lower power level between second portion of warmup period between T1 and just before T2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the appliance of Maughan such that the multi-level valve system has valves configured to regulate an output power level of the gas burner between a maximum output power level and at least one reduced output power level and a controller configured to, during an oven warm-up operation, control the multi-level valve system to operate the gas burner at the reduced output power level for at least a portion of the oven warm-up operation, as taught by Cadima, because it can provide more uniform heating of the oven cavity and therefore more uniform cooking of food placed into the oven (Column 7, lines 41-45 of Cadima). 
In re claim 2, Maughan discloses wherein the multi-level valve system comprises 
a variable electromechanical valve (Column 2, line 49; Column 2, line 60) configured to control the output power level of the gas burner (Column 2, lines 49-67 and Column 3, lines 1-3) …
wherein the controller is configured to control the multi-level valve system to operate the gas burner (Column 3, lines 22-24; Column 5, lines 32-34) …
Maughan lacks: 
a variable electromechanical valve configured to control the output power level of the gas burner within a range of output power levels and;
wherein the controller is configured to control the multi-level valve system to operate the gas burner at the reduced output power level for at least a portion of the oven warm-up operation by setting the variable electromechanical valve to reduce gas flow through the variable electromechanical valve and thereby set the output power level of the gas burner below the maximum output power level during the portion of the oven warm-up operation.  
Cadima teaches a variable valve (FIG. 5: 124) for a cooking appliance (FIG. 4: 100) configured to couple a gas burner (FIG. 5: 126) to a gas supply (F) and controlled by a controller (FIG. 4: 148). The variable valve configured to control the output power level of the gas burner within a range of output power levels (Column 5, lines 32-48) and the controller configured to control the variable valve to operate the gas burner at the reduced output power level for at least a portion of the oven warm-up operation (Column 4, lines 7-21; FIG. 7: the controller places the valve at a lower power level between second portion of warmup period between T1 and T2) by setting the variable valve to reduce gas flow through the variable valve and thereby set the output power level of the gas burner below the maximum output power level during the portion of the oven warm-up operation (Column 6, lines 13-27; FIG. 7: the controller places the valve at higher power level during the first portion of warmup from 0 to T1 and then places the valve at a lower power level between second portion of warmup period between T1 and T2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooking appliance of Maughan such that it’s valve is configured to control the output power level of the gas burner within a range of output power levels and it’s controller is configured to control this valve to operate the gas burner at the reduced output power level for at least a portion of the oven warm-up operation by setting the variable valve to reduce gas flow through the variable valve and thereby set the output power level of the gas burner below the maximum output power level during the portion of the oven warm-up operation, as taught by Cadima, because it can provide more uniform heating of the oven cavity and therefore more uniform cooking of food placed into the oven (Column 7, lines 41-45 of Cadima). 
In re claim 3, Maughan discloses wherein the controller is configured to control the variable electromechanical valve (Column 2, lines 44-48) to operate between fully open and fully closed states (Column 2, lines 49-67 and Column 3, lines 1-3). 
In re claim 10, Maughan lacks:
wherein the controller is configured to control the multi-level valve system to operate the gas burner at the reduced output power level for at least the portion of the oven warm-up operation by: 
controlling the multi-level valve system to operate the gas burner at a first output power level during a first portion of the oven warm-up operation; 
controlling the multi-level valve system to operate the gas burner at a second output power level that is lower than the first level during a second portion of the oven warm-up operation that is after the first portion; and 
controlling the multi-level valve system to operate the gas burner at third output power level that is higher than the second level during a third portion of the oven warm-up operation that is after the second portion.  
Cadima teaches a variable valve (FIG. 5: 124) for a cooking appliance (FIG. 4: 100) configured to couple a gas burner (FIG. 5: 126) to a gas supply (F) and controlled by a controller (FIG. 4: 148). The controller is configured to control the variable valve to operate the gas burner at the reduced output power level for at least the portion of the oven warm-up operation by (Column 4, lines 7-21): controlling the variable valve to operate the gas burner at a first output power level (FIG. 7: 202), which is set to the maximum output power level for the gas burner (Column 5, lines 63-67 and Column 6, lines 1-6), during a first portion of the oven warm-up operation (portion of oven warm up from 200 to T1); controlling the variable valve to operate the gas burner at a second output power level that is lower than the first level (206) during a second portion of the oven warm-up operation that is after the first portion (portion of oven warm up from T1 to just before T2); and controlling the variable valve to operate the gas burner at third output power level that is higher than the second level (210 at FMAX), which is set to the maximum power output level for the gas burner (Column 6, lines 39-40), during a third portion of the oven warm-up operation that is after the second portion (portion of oven warm up at T2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooking appliance of Maughan such that its controller is configured to control its multi-level valve system to operate its gas burner at a reduced output power level for at least a portion of the oven warm-up operation by modulating the valve between a first output power level, a second output power level that is less than the first, and a third output power level that is greater than the second, as taught by Cadima, because it can provide more uniform heating of the oven cavity and therefore more uniform cooking of food placed into the oven (Column 7, lines 41-45 of Cadima) and help to maintain the oven temperature as close as possible to the desired set-point temperature that is selected by the user over a time period (Column 7, 17-22). 
In re claim 11, Maughan lacks:
wherein the first and third output power levels are set to the maximum output power level for the gas burner.  
Cadima teaches a variable valve (FIG. 5: 124) for a cooking appliance (FIG. 4: 100) configured to couple a gas burner (FIG. 5: 126) to a gas supply (F) and controlled by a controller (FIG. 4: 148). The controller controls the variable valve to operate the gas burner at a first output power level (FIG. 7: 202), which is set to the maximum output power level for the gas burner (Column 5, lines 63-67 and Column 6, lines 1-6) and at a third output power level (210 at FMAX), which is set to the maximum power output level for the gas burner (Column 6, lines 39-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooking appliance of Maughan such that its controller is configured to control the multi-level valve system to operate the gas burner at a first output power level and a third output power level wherein the first and third output power levels are set to the maximum output power level for the gas burner, as taught by Cadima, because it can provide more uniform heating of the oven cavity and therefore more uniform cooking of food placed into the oven (Column 7, lines 41-45 of Cadima) and help to maintain the oven temperature as close as possible to the desired set-point temperature that is selected by the user over a time period (Column 7, lines 17-22 of Cadima). 
In re claim 12, Maughan lacks:
wherein the first output power level is less than the third output power level.  
Cadima teaches a variable valve (FIG. 5: 124) for a cooking appliance (FIG. 4: 100) configured to couple a gas burner (FIG. 5: 126) to a gas supply (F) and controlled by a controller (FIG. 4: 148). The controller controls the variable valve to operate the gas burner at a first output power level (FIG. 7: 202) and at a third output power level (210 at FMAX), wherein the first output power level is less than the third output power level (202 less than 210 at FMAX).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooking appliance of Maughan such that its controller is configured to control the multi-level valve system to operate the gas burner at a first output power level and a third output power level wherein the first output power level is less than the third output power level, as taught by Cadima, because it can provide more uniform heating of the oven cavity and therefore more uniform cooking of food placed into the oven (Column 7, lines 41-45 of Cadima) and help to maintain the oven temperature as close as possible to the desired set-point temperature that is selected by the user over a time period (Column 7, lines 17-22 of Cadima). 
In re claim 13, Maughan lacks:
wherein the controller is configured to control a time at which to control the multi-level valve system to change the output power level for the gas burner during the oven warm-up operation.  
Cadima teaches a variable valve (FIG. 5: 124) for a cooking appliance (FIG. 4: 100) configured to couple a gas burner (FIG. 5: 126) to a gas supply (F) and controlled by a controller (FIG. 4: 148). The controller configured to control a time at which to control the variable valve to change the output power level for the gas burner during the oven warm-up operation (Column 4, lines 36-41; Column 6, lines 13-27; FIG. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooking appliance of Maughan such that its controller is configured to control a time at which to control the multi-level valve system to change the output power level for the gas burner during the oven warm-up operation, as taught by Cadima, because it can help to maintain the oven temperature as close as possible to the desired set-point temperature that is selected by the user over a time period (Column 7, lines 17-22 of Cadima) and provide more uniform heating of the oven cavity and therefore more uniform cooking of food placed into the oven (Column 7, lines 41-45 of Cadima). 
In re claim 17, Maughan lacks:
wherein the controller is further configured to control the multi-level valve system to automatically change the output power level for the gas burner to the maximum output power level for the gas burner upon completion of the oven warm-up operation.  
Cadima teaches a variable valve (FIG. 5: 124) for a cooking appliance (FIG. 4: 100) configured to couple a gas burner (FIG. 5: 126) to a gas supply (F) and controlled by a controller (FIG. 4: 148). The controller configured to control the variable valve to automatically change the output power level for the gas burner to the maximum output power level for the gas burner upon completion of the oven warm-up operation (FIG. 7: 210 at FMAX at T3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the appliance of Maughan such that the controller is further configured to control the multi-level valve system to automatically change the output power level for the gas burner to the maximum output power level for the gas burner upon completion of the oven warm-up operation, as taught by Cadima, for sufficient cooking of food (Column 7, lines 7-28).
In re claim 18, Maughan discloses wherein the gas burner is a broiler gas burner (FIG. 1: 34) positioned proximate a top of the oven cavity (34 positioned proximate 24).  
In re claim 19, Maughan discloses wherein the gas burner is a bake gas burner (FIG. 1: 32) positioned proximate a bottom of the oven cavity (32 positioned proximate 26).  
In re claim 20, Maughan discloses a method of operating a cooking appliance (Abstract), comprising: 
supplying gas (FIG. 2: via 56 and 58) to a gas burner (34 or 32) positioned to generate heat within an oven cavity (Column 2, lines 37-39) using a multi-level valve system (44 and 46) …
Maughan lacks:
multi-level valve system configured to regulate an output power level of the gas burner between a maximum output power level and at least one reduced output power level
during an oven warm-up operation, and using a controller in communication with the multi-level valve system, controlling the multi-level valve system to operate the gas burner at the reduced output power level for at least a portion of the warm-up operation.
Cadima teaches an analogous valve (FIG. 5: 124) for a cooking appliance (FIG. 4: 100) configured to couple a gas burner (FIG. 5: 126) to a gas supply (F) and controlled by a controller (FIG. 4: 148). The valve configured to regulate an output power level of the gas burner between a maximum output power level and at least one reduced output power level (Column 5, lines 32-48) and the controller configured to, during an oven warm-up operation (FIG. 7: between 0 and T2), control the valve to operate the gas burner at the reduced output power level for at least a portion of the oven warm-up operation (Column 4, lines 7-21; FIG. 7: the controller places the valve at a lower power level between second portion of warmup period between T1 and just before T2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the appliance of Maughan such that the multi-level valve system has valves configured to regulate an output power level of the gas burner between a maximum output power level and at least one reduced output power level and a controller configured to, during an oven warm-up operation, control the multi-level valve system to operate the gas burner at the reduced output power level for at least a portion of the oven warm-up operation, as taught by Cadima, because it can provide more uniform heating of the oven cavity and therefore more uniform cooking of food placed into the oven (Column 7, lines 41-45 of Cadima). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maughan (US 6216683) in view of Cadima et al. (US 9546790) in further view of Jenkins et al. (US 2007/0278319). 
In re claim 4, modified Maughan does not explicitly disclose:
wherein the variable electromechanical valve comprises a voice coil controlled modulating valve, a stepper motor controlled modulating valve, or an electronically-actuated plug type valve.  
Jenkins teaches an analogous variable electromechanical valve (FIG. 2: 20) for a cooking appliance (10) configured to couple a gas burner (16) to a gas supply (18) and controlled by a controller (24). The variable electromechanical valve is configured to regulate an output power level of the gas burner between a maximum output power level and at least one reduced output power level ([0020]) and the controller is configured to, during an oven warm-up operation, control the variable electromechanical valve to operate the gas burner at the reduced output power level for at least a portion of the oven warm-up operation ([0021]; [0024-0025]). The controller determines an appropriate valve position based on the user-selected temperature set point and generates a corresponding control signal which is received by the stepper motor to move the electromechanical valve to a corresponding valve position ([0030]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooking appliance of Maughan such that its electromechanical valve is controlled by a stepper motor, as taught by Jenkins, because this would move the electromechanical valve to one of a discrete number of positions between completely closed and completely open ([0011] of Jenkins), therefore allowing the temperature of the cooking chamber to be maintained closer to a set temperature for improved cooking performance ([0020] of Jenkins). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maughan (US 6216683) in view of Cadima et al. (US 9546790) in further view of Rechentin et al. (EP 2348255) which references are made to from an English machine translation. 
In re claim 5, modified Maughan discloses wherein the multi-level valve system comprises 
a variable valve (multi-level valve system of Maughan with variable valve motivated by Cadima), the variable valve having 
an off 22position that decouples the gas burner from the gas supply (Column 5, lines 42-45; Column 6, lines 26-27 of Cadima) and 
a plurality of on positions that output gas from the gas supply at differing flow rates (Column 5, lines 39-48 of Cadima).  
Modified Maughan lacks:
a multi-position diverter valve
Rechentin teaches a multi-position diverter valve (FIG. 1: 50) for a cooking appliance ([0025]) configured to couple a gas burner (13) to a gas supply (14) and controlled by a controller ([0049]; 26). The multi-position diverter valve has an off 22position (FIG. 7) that decouples the gas burner from the gas supply ([0056]) and a plurality of on positions (FIG. 3-6) that output gas from the gas supply at differing flow rates ([0052-0055]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooking appliance of Maughan such that the multi-level valve system comprises a variable valve which is more specifically a multi-position diverter valve with an off 22position that decouples the gas burner from the gas supply and a plurality of on positions that output gas from the gas supply at differing flow rates, as taught by Rechentin, because this type of valve can adjust the gas flow rate to the burner and thus control the burner output ([0005] of Rechentin) and therefore, because of this variable functionality, the multi-position diverter valve can provide more uniform heating of the oven cavity and therefore more uniform cooking of food placed into the oven (Column 7, lines 41-45 of Cadima).
It should additionally be noted that Cadima discloses that the variable valve in the system for control of a gas oven appliance “may be of a variety of different types including e.g., a proportional valve or a valve having predetermined set-points such as high-low, high-medium-low, or others” (Column 5, lines 32-37). 
In re claim 6, modified Maughan discloses wherein the plurality of on positions includes 
a first on position that allows a first flow rate of gas from the gas supply to the gas burner (Column 5, lines 63-67 and Column 6, lines 1-6; FIG. 7: 202 of Cadima) and 
a second on position that allows a second flow rate of gas from the gas supply to the gas burner that is lower than the first flow rate of gas (Column 6, lines 13-27; FIG. 7: 206 of Cadima), and 
wherein the controller is configured to control the multi-level valve system to operate the gas burner at the reduced output power level for the portion of the oven warm-up operation by setting the variable valve to the second on position during the portion of the oven warm-up operation (Column 4, lines 7-21; FIG. 7: the controller places the valve at a lower power level between second portion of warmup period between T1 and T2 of Cadima).  
Maughan lacks:
the multi-position diverter valve 
Rechentin teaches a multi-position diverter valve (FIG. 1: 50) for a cooking appliance ([0025]) configured to couple a gas burner (13) to a gas supply (14) and controlled by a controller ([0049]; 26). The multi-position diverter valve has an off 22position (FIG. 7) that decouples the gas burner from the gas supply ([0056]) and a plurality of on positions (FIG. 3-6) that output gas from the gas supply at differing flow rates ([0052-0055]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking appliance of Maughan such that the multi-level valve system comprises a variable valve which is more specifically a multi-position diverter valve, as taught by Rechentin, because replacing the valve of Maughan with the valve of Rechentin would not alter the control sequence of the gas oven disclosed by Cadima. More specifically, the use of a multi-position diverter valve, instead of any other type of variable valve, still performs the function of controlling the flow of gas to a burner ([0005] of Rechentin) and coupled with the control sequence of Cadima be operated at a reduced output power level for a portion of the oven warm-up operation to provide more uniform heating of the oven cavity and therefore more uniform cooking of food placed into the oven (Column 7, lines 41-45 of Cadima).
In re claim 7, modified Maughan discloses wherein the first flow rate of gas (first flow rate of gas in the first position of modified Maughan enabled by a multi-position diverter valve motived by Rechentin) is sufficient to operate the gas burner at the maximum output power level (first flow rate of gas in the first position of modified Maughan enabled by a multi-position diverter valve motived by Rechentin).   
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maughan (US 6216683) in view of Cadima et al. (US 9546790) in further view of Dadson (US 2820130).
In re claim 8, modified Maughan discloses:
wherein the controller is configured to control the multi-level valve system to operate the gas burner at the reduced output power level for the portion of the oven warm-up operation by setting the variable valve to a reduced gas flow position during the portion of the oven warm-up operation.  
Modified Maughan lacks:
wherein the multi-level valve system comprises 
first and second on/off valves coupled in series and 
a bypass flow line coupled in parallel with the second on/off valve to supply a predetermined flow rate of gas from the gas supply to the gas burner when the first on/off valve is set to an on position and the second on/off valve is set to an off position 
wherein the controller is configured to control the multi-level valve system to operate the gas burner at the reduced output power level for the portion of the oven warm-up operation by setting the first on/off valve to the on position and setting the second on/off valve to the off position during the portion of the oven warm-up operation. 
Dadson teaches a cooking appliance (FIG. 1) with an oven cavity (FIG. 5: 204) and a gas burner positioned inside the oven cavity (202) with a valve system (208, 210 and 212) configured to couple a gas burner to a gas supply (208, 210 and 212 couple 202 to 206) and controlled by a controller (40). The valve system comprises first (210) and second (208) on/off valves coupled in series (208 and 210 coupled in series along 206) and a bypass flow line (212) coupled in parallel with the second on/off valve (212 coupled in parallel with 208) to supply a predetermined flow rate of gas from the gas supply to the gas burner when the first on/off valve is set to an on position and the second on/off valve is set to an off position (Column 4, lines 71-74). The gas burner is operated at the reduced output power level by setting the first on/off valve to the on position and setting the second on/off valve to the off position during the portion of the oven warm-up operation (Column 4, lines 68-74). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking appliance of Maughan such that the multi-level valve system comprises a variable valve which is more specifically first and second on/off valves coupled in series and a bypass flow line coupled in parallel with the second on/off valve, as taught by Dadson, because this type of valve system can be used for controlling the flow of gas to the burner (Column 4, lines 64-68 of Dadson) and by replacing the valve of Maughan with the valve system of Dadson, this would not alter the control sequence of the gas oven disclosed by Cadima. More specifically, the use of first and second on/off valves coupled in series and a bypass flow line coupled in parallel with the second on/off valve, instead of any other type of variable valve, still performs the function of controlling the flow of gas to a burner (Column 4, lines 64-68 of Dadson) and coupled with the control sequence of Cadima be operated at a reduced output power level for a portion of the oven warm-up operation to provide more uniform heating of the oven cavity and therefore more uniform cooking of food placed into the oven (Column 7, lines 41-45 of Cadima).
In re claim 9, modified Maughan discloses wherein the second on/off valve is configured to 
provide a flow rate of gas for the gas burner that is sufficient to operate the gas burner at the maximum output power level when the first and second on/off valves are set to their respective on positions (flow rate of gas at the maximum output power level of modified Maughan enabled by first and second on/off valves motivated by Dadson), and 
wherein the predetermined flow rate of gas is a minimum flow rate of gas corresponding to a minimum active output power level for the gas burner (flow rate of gas at the minimum power output level of modified Maughan enabled by first and second on/off valves motivated by Dadson).  
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re claim 14, the prior art of record does teach a temperature sensor coupled to the controller and configured to sense a temperature in the oven cavity but not in combination with wherein the controller is configured to control the time based upon sensed temperature in the oven cavity.  
In re claim 15, the prior art of record does not teach wherein the controller is configured to track a duration since a prior oven operation was completed and to control the time based upon the tracked duration.  
In re claim 16, the prior art of record does not teach wherein the controller is further configured to control the multi-level valve system to automatically change the output power level for the gas burner to a user-selected setting upon completion of the oven warm-up operation.  
Conclusion
See PTO-892: Notice of References Cited
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762